Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Hikmet WO 2009/034511 in view of Yang US 2011/0058353.
As for claims 1, 7, and 8, Hikmet discloses an apparatus for emitting light comprising: one or more light sources (LED 32); an electrical connection (drive electronics 54); a focusing element (beam control element: 10-20, Figures 1-11b; 30, 2a, and 4a, Figs 13a-14b) configured to focus light emitted from the light sources to produce a beam of light that is at least partially collimated (shown in various embodiments in Figures 1-14b); and an adjuster (moving means 52) configured to alter, over a range of positions, an in-plane position of the focusing element with respect to the light sources, thereby enabling control of an overall light beam emitted by the apparatus (page 17, lines 5+).
Hikmet fails to teach a heat spreading element connected to the light sources. Yang teaches an electrical connection and heat-spreading element that comprise a narrow strip (claim 7) and further comprises one or more MCPCBs (claim 8) (see paragraph 0044).  It would have been obvious for one having ordinary skill in the art to look to Yang and utilize the MCPCB in Hikmet to provide a well-known electrical connection means that can also facilitate in dissipating heat. One would have been motivated to make this combination to improve heat dissipation in the device of Hikmet.
As for claim 2, Hikmet further discloses the focusing element comprises a refractive lens (refractive lens: 2a, claim 8, see various figures).
As for claim 3, Hikmet further discloses the apparatus of claim 2 further comprising a reflective lens (8, 21, Fig 9a,b) disposed with respect to the light sources and the refractive lens (6, 2c) such that light emitted by the light sources first strikes the reflective lens and then transits the refractive lens.
As for claim 4, Hikmet further discloses the focusing element (beam control element 18, Fig 9a 9b) comprises a reflective lens (8, 21, Fig 9a,b) having a receiving face (see face 21) that is illuminated by the light sources to reflect light from the light sources (col 14 lines 26+).
As for claim 5, Hikmet further discloses apparatus of claim 4 wherein the reflective lens comprises a dielectric-filled reflective lens (material may be a flexible membrane or resilient member, and may be a polymer, which are known dielectric materials). It would be have been obvious to one of ordinary skill in the art at the time of the invention to modify Hikmet’s reflective lens, if applicable, with a dielectric material which is well known in the art, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One would have been motivated to make this modification to utilize a suitable lens material for Hikmet.
As for claim 6, see above for combining Yang with Hikmet for the electrical connection and heat-spreading element; the combination renders the electrical and MCPCB configured to only partially block light reflected by the reflective lens (device is capable of partially blocking light emitted back through the lens).
As for claim 10, Hikmet further discloses the light sources are one or more light emitting diodes (LED 32, p 16 line 16).
As for claim 11, Hikmet further discloses the light emitting diodes have substantially flat emission faces (see 32, Fig 13a-14b).
As for claim 12, Hikmet further discloses the one or more light sources comprise only a single light source (see single light source 32, Fig 13 and 14).
As for claim 14, Hikmet further discloses the adjuster is further configured to at least adjust a distance between the focusing element and at least one of the light sources (compare figures 13a &14a to 13b &14b respectively) thereby enabling control of divergence of the overall light beam emitted by the apparatus (as shown in various figures).
As for claim 15, Hikmet further discloses the adjuster is manually-operated (rotation of the head to adjust the device, rotational movement of thread; p 3 ln 30+)
As for claim 16, Hikmet further discloses wherein the adjuster is operated by actuators connected to a control system (page 6 lines 22+, claim 10).
As for claim 17, Hikmet discloses an LED light source but fails to teach the one or more light sources comprise multiple light sources. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple LEDs for greater luminance, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to include multiple LEDs where having greater luminance and/or to achieve an alternate illumination pattern.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hikmet in view of Yang, and further in view of Dau US 2014/0192558.
As for claim 9, Hikmet fails to teach the light sources are one or more vertical-cavity surface emitting lasers. Dau teaches the use of VCSELs in a lighting device (see paragraph 0119). It would have been obvious for one having ordinary skill in the art to look to the teachings of Dau and utilize the VCSELs to provide an alternate type of well known light source. One would have been motivated to make this substitution to provide an alternate, well known light source type that is known to achieve wavelength uniformity in the device of Hikmet.

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose: 
As for claim 13, the apparatus of claim 1 wherein the adjuster is further configured to at least laterally translate a position of the focusing element with respect to one or more of the light sources, thereby enabling control of a direction of the overall light beam emitted by the apparatus.
As for claim 18, the apparatus of claim 1 wherein the focusing element comprises a reflective lens having a light receiving face that is illuminated by the light sources to reflect light from the light sources, and further wherein: the electrical connection and heat-spreading element is configured to only partially block light reflected by the face of the reflective lens, the light sources are light emitting diodes, and the adjuster is further configured to at least laterally translate the focusing element with respect to the light sources, thereby enabling control of a direction of an overall light emitted by the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HU ‘813 is cited for teaching an optic capable of lateral translation relative to a point light source. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875